Citation Nr: 0316230	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-23 438 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran's PTSD is manifested by sleeplessness, 
nightmares, intrusive thoughts, isolation, hypervigilance, 
and Global Assessment of Functioning (GAF) scores ranging 
from 38 to 60.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In letters dated in March 1999 and January 2003, VA informed 
the veteran that it was ordering a VA examination to 
determine the current level of severity of his service-
connected PTSD.  The veteran was informed that he would 
receive notice of the date, time, and place of the 
examination.  In addition, the veteran was told that it was 
his responsibility to the appear for the examination.  

In a letter dated in January 2003, VA informed the veteran of 
his and VA's duties and responsibilities in the development 
of his claim.  VA informed the veteran that its 
responsibility was to assist the veteran in developing his 
claim and that it would attempt to obtain such things as 
medical records, employment records, or records from other 
Federal agencies.  The veteran was instructed that he must 
provide enough information about those records so that VA can 
request them from the person or agency that has them.  The 
veteran was told that, ultimately, it was his responsibility 
to make sure that VA received such records.  VA informed the 
veteran that it had obtained outpatient treatment records 
from the VA outpatient clinic in Oakland Park.  

In response to the January 2003 letter, the veteran in 
February 2003 indicated that he did not have any additional 
evidence to submit and requested that his appeal be sent to 
Board. 

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records pertinent to this matter have been obtained 
and associated with the claims file.  In addition, the 
veteran has submitted VA medical records in support of his 
claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in April 1999 
and January 2003.  The examination reports contained adequate 
clinical findings pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
As noted, in the statement dated in February 2003, the 
veteran indicted that he did not have any additional evidence 
to submit and requested that a decision be made on the 
evidence of record.  Consequently, this case does not trigger 
VA's duty to notify the veteran of a failure to obtain 
evidence from any source.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  Furthermore, 
the Board's decision herein is substantially favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

The Board notes that a report of contact dated in January 
2003 reflects that the veteran withdrew his request for a 
personal hearing in regard to his claim.  

II.  Increased Rating

The veteran asserts that the symptoms associated with his 
PTSD are more disabling than currently evaluated.  The RO 
granted service connection for PTSD in December 1994 and 
assigned a 50 percent disability evaluation.  Subsequent VA 
medical records dated from 1995 to 1997 show that the veteran 
was seen and treated for PTSD and other disorders.  In 
December 1997, the veteran was hospitalized for symptoms 
associated with PTSD.  

In February 1999, the veteran filed a claim for an increased 
rating for his PTSD.  He claims that a 100 percent rating is 
warranted and reports that, because of his disorder, suicide 
is always on his mind and he experiences severe nightmares.  
He has also reported that he has been unemployed for the 
previous 10 years [since 1989], and is in receipt of Social 
Security pension.  

The record includes a Social Security Administration (SSA) 
decision dated in January 1995 which awarded the veteran 
disability benefits for residual effects of a shattered ankle 
and ankle fusion, residual effects of shattered wrist, 
blindness in one eye, borderline intellectual functioning, 
history of alcohol abuse, a personality disorder, and lumbar 
radiculopathy.  Also included in the file was the medical 
evidence upon which the benefit was based.   

The SSA documents also consisted of VA medical records dated 
from 1991 to 1998 that reflect treatment for the veteran's 
PTSD and other disorders.  Many of those records are 
duplicative of those referred to and or discussed in this 
decision.  Of the records not duplicative is the report of an 
October 1998 psychiatric outpatient evaluation.  This report 
shows, in pertinent part, that the veteran was cooperative 
and that he wanted help with his PTSD.  The veteran was 
oriented times three.  It was noted that the veteran had an 
alcohol abuse problem.  

In support of his claim, the veteran submitted a VA social 
work assessment dated in December 1998.  The social worker 
noted that the veteran had three drinking under the influence 
(DUI) citations and that he had been involved in a motor 
vehicular accident as a result of a DUI.  It was noted that 
the veteran was living with his niece and that he hoped to 
get an apartment.  The veteran reported that he maintained a 
good relationship with his family members and that his 
brother-in-law helped him with finances because the veteran 
does not know how to do his own checking account.  

The report an April 1999 VA examination shows that the 
veteran was sharing an apartment and that he had not worked 
for approximately nine years.  The veteran complained of 
problems sleeping, awaking in cold sweats, nightmares, 
thoughts of Vietnam, and a limited ability to watch movies.  
The veteran indicated that he kept to himself.  He stated 
that he had some friends at the American Legion, but he was 
not very active in the organization.  The veteran also 
reported poor concentration.  A mental status evaluation 
revealed that the veteran was oriented times three, well 
nourished, and well developed.  He was neatly and casually 
dressed.  The veteran made good eye contact; he was 
cooperative, and did not appear to be any apparent distress.  
His affect was blunted; his mood was anxious.  His speech was 
clear, coherent, goal directed, and unpressured.  There were 
no flight of thoughts or looseness of association.  There 
were no suicidal or homicidal thoughts.  The veteran was able 
to recall one out of three objects in five minutes.  He was 
unable to spell the word "world".  He could not recall four 
numbers.  He could recall three numbers in reverse.  His 
serial 3's were as follows:  20, 17, 14, 10, 7, 4, 1.  The 
veteran could recall three out of the five past presidents.  
Proverb interpretations were abstract.  His insight and 
judgment were fair.  The diagnoses included Axis I-PTSD.  A 
Global Assessment of Functioning (GAF) score of 55-60 was 
assigned.  In summary, the examiner concluded that the 
symptoms reported by the veteran were reflective of moderate 
PTSD.  The examiner reported that the veteran had an alcohol 
abuse problem and that if the veteran abstained from the 
alcohol his sleep would improve, and his GAF would be 
approximately 60 or higher.  

VA outpatient treatment records dated from 1998 to 2002 
reflect treatment for PTSD.  These records show that the 
veteran was involved in group therapy primarily for DUI.  In 
December 1998 the veteran reported that he was not interested 
in treatment for PTSD.  Entries dated in February 2001, 
August 2001, November 2001, July 2002 and November 2002 
reflect subjective complaints including ongoing nightmares, 
waking up in sweats, isolation, and startle response.  During 
this time period, GAF scores were recorded as 38 with a GAF 
score of 42 reported in June 1999.  In November 2002, it was 
noted that the veteran lived alone.  It was also indicated 
that the veteran was divorced, but had a girlfriend.  
Depression was also noted.  Mental status examinations 
revealed that the veteran was oriented times three and that 
he was appropriately dressed.  He was somewhat depressed.  
There was no psychosis or agitation.  His affect was 
appropriate.  There was no cognitive decline.  There were no 
suicidal plans.  His GAF was 40. 

At a VA examination dated in January 2003, the veteran 
reported symptoms consistent with those previously noted.  
Additionally, the veteran reported that could not work 
because of a back disorder.  He indicated that he spent time 
with his brother-in-law and that he frequented the American 
Legion.  The veteran stated that he preferred attending a 
club where he knew the people.  He reported feeling nervous 
around strangers.  The veteran indicated that he did not like 
crowds.  He also reported startle response.  A mental status 
examination revealed that the veteran was alert and oriented 
time three, well nourished, and well developed.  The veteran 
was neatly and casually dressed.  He had good eye contact; he 
was cooperative and in no apparent distress.  His affect was 
blunted; his mood was anxious.  His speech was clear, goal 
directed, coherent, and unpressured.  There were no flights 
of ideas or looseness of association.  There were no thoughts 
of suicide or homicide.  There were no auditory or visual 
hallucinations, or delusions.  He was able to recall 3/3 
objects in five minutes.  He was unable to spell the word 
"world".  Serial 3s were 20, 18, 14, 10, 7, 4, 1.  He was 
able to recall 2 out of 5 past presidents.  His proverb 
interpretation was abstract.  His insight and judgment were 
fair.  The diagnosis included Axis I PTSD of moderate 
severity.  His GAF score was 55.  The examiner surmised that 
the veteran's complaints of poor sleep, nightmares, intrusive 
thoughts, avoidance of reminders of war, hyerarousal, social 
isolation, and feeling uncomfortable in crowds were 
reflective of moderately severe PTSD.  He added that the 
symptoms interfered with his sleep and his relatedness to 
others.  For those reasons, a GAF score of 55 was assigned.  

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under that code:

[O]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships will be rated 
as 50 percent disabling.  

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).  

Having reviewed the record, the Board finds that the 
assignment of a higher disability evaluation for PTSD is not 
supported by the medical evidence.  The record establishes 
that the veteran's PTSD is manifested by poor sleep, 
nightmares, intrusive thoughts, avoidance of reminders of 
war, hyperarousal, and feelings of discomfort in crowds.  He 
also experiences some depression.  However, the medical 
evidence thoughout the course of this appeal has consistently 
shown that the veteran is alert, oriented on all three 
spheres.  He has good communication skills:  his speech is 
clear, goal directed, coherent, and unpressured.  His 
thoughts are lucid; there are no flights of ideas or 
looseness of association.  There is no evidence of thoughts 
of suicide or homicide, and the veteran does not experience 
any auditory or visual hallucinations, or delusions.  
Although the veteran reported isolation, the evidence 
establishes that he has a good relationship with family 
members and that he has friends with whom he interacts at the 
American Legion.  He is also able to attend clubs where he 
knows people.  This is evidence of an ability to maintain 
effective social relationships.  

The Board recognizes that the veteran's GAF scores have 
ranged from 38 to 60 during the course of this appeal.  A GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment of several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job).  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  The 
lowest score of 38 is shown in VA outpatient evaluations 
dated in 2001 and 2002.  However, the objective evidence at 
those times appears to be inconsistent with those scores.  
During those periods, the veteran was oriented in all three 
spheres, appropriately dressed; his affect was appropriate, 
and there was no evidence of cognitive decline.  He 
interacted with others on a social basis.  He did not exhibit 
suicidal ideation, severe obsessional rituals or frequent 
shoplifting.  His current GAF score of 55, as evidenced by 
the January 2003 VA examination, which was is consistent with 
the clinical findings and resulted from a complete 
psychiatric examination.  Under the diagnostic code, the 
veteran's symptoms and current GAF score are in line with the 
level of disability at 50 percent.  

As to the veteran's occupational status, the record 
establishes that the veteran has been unemployed for a number 
of years and the he is the recipient of SSA disability 
benefits.  However, his service-connected PTSD is the not the 
basis of the SSA disability.  Those record show that the SSA 
decision to award disability benefits was based on a finding 
that the medical evidence established that the veteran was 
disabled due to residual effects of a shattered ankle and 
ankle fusion, residual effects of a shattered wrist, 
blindness in one eye, borderline intellectual functioning, 
history of alcohol and drug abuse, and a personality 
disorder.  As noted above, a 50 percent evaluation requires a 
showing that a recipient has difficulty in establishing and 
maintaining effective work relationships.  While the medical 
evidence demonstrates that the veteran is uncomfortable 
around people he does not know as a result of PTSD, he has 
established many social relationships.  The SSA decision 
attributes the veteran's inability to work to multiple non-
service-connected disorders and PTSD was not a factor in that 
decision.  

Overall, the Board finds that the pathology associated with 
the veteran's PTSD is adequately contemplated by currently 
assigned 50 percent disability evaluation.  Diagnostic Code 
9411.  

The Board has considered the veteran's contention that he is 
entitled to a 100 percent disability evaluation for his PTSD.  
Although the veteran has depression, the evidence does not 
establish that it is near continuous or that the depression 
affects his ability to function.  Significantly, the positive 
evidence establishes that the veteran is oriented in all 
three spheres and neatly dressed.  His speech is clear, goal 
directed, coherent, and unpressured.  He does not demonstrate 
flights of ideas or looseness of association.  Although he 
claimed that he experienced suicidal thoughts, outpatient 
treatment notes and the most recent VA examination to not 
support this claim.  He is not homicidal.  There are no 
auditory or visual hallucinations, or delusions.  Thus, the 
medical evidence does not more nearly approximate the 
criteria for the next higher disability evaluation of 70 
percent and clearly is not indicative of total social and 
industrial impairment.  38 C.F.R. § 4.7, Diagnostic Code 
9411. 

In conclusion, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 50 for 
PTSD.  In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

